Case 1:17-cv-00549-MSM-PAS Document 34 Filed 05/22/19 Page 1 of 6 PageID #: 240




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

 SUMMER INFANT (USA), INC.,                        )
                                                   )        C.A. No. 17-cv-549
              Plaintiff/Counter-Defendant,         )
 v.                                                )        District Judge John J. McConnell, Jr.
                                                   )
 TOMY INTERNATIONAL, INC.,                         )        Magistrate Judge Patricia A. Sullivan
                                                   )
              Defendant/Counterclaimant.           )

                      MOTION FOR CLAIM CONSTRUCTION ORDER BY
                DEFENDANT/COUNTERCLAIMANT TOMY INTERNATIONAL, INC.

              Defendant/Counterclaimant, TOMY International, Inc. (“TOMY”) hereby moves for an

 order determining as a matter of law the claim constructions for various patent claim terms and

 phrases as are discussed herein. For the reasons below and in the memorandum in support,

 TOMY’s proposed claim constructions should be ordered by this Court.

              This is a patent infringement case. The patent at issue is U.S. Patent No. 6,578,209 (“’209

 Patent). TOMY is the owner of the ‘209 Patent (Ex. 1), and is an industry leader in several

 product areas including toys and infant products. The ‘209 Patent was issued to TOMY’s

 predecessor-in-interest, The First Years, Inc. on June 17, 2003. The general subject matter of the

 ‘209 Patent is a bath tub for infants and toddlers.

              The invention of the ‘209 Patent is set forth in the patent claims – the numbered

 paragraphs at the end of the patent. These claims define the metes and bounds of the invention.

 Arlington Indus., Inc. v. Bridgeport Fittings, Inc., 632 F.3d 1246, 1252 (Fed. Cir. 2011). The

 ‘209 Patent includes 31 claims, each of which defines a specific invention. The asserted claims

 in this case are claims 1-8, 12, 15, 18, 21, and 23-31. Claim 1 is given as an example.

              1. A tub for bathing children, the tub comprising a molded plastic body having an upper
              rim and defining a bathing basin sized for bathing a young child and having a bottom
              surface and opposing side walls forming opposite ends of the basin,



 34910116.1 05/22/2019
Case 1:17-cv-00549-MSM-PAS Document 34 Filed 05/22/19 Page 2 of 6 PageID #: 241




                      a first of the opposing side walls extending at a first incline angle with respect to
              the rim, and a second, opposite one of the opposing side walls extending at a second
              incline angle with respect to the rim, the first and second inclined side walls forming first
              and second back rests for children seated in the tub in different orientations;

                      the bottom surface having two seating surfaces disposed at differing inclinations
              and extending from respective back rests to distal edges joined at a bottom surface apex
              spaced from either end of the basin, each seating surface forming, together with a
              respective one of the back rests, an inclined seat;

                      wherein the body has a nominal thickness and upper and lower surfaces having
              matching shape across an overall extent of the tub so as to enable the tub to nest within an
              identical tub with a nesting space differential of less than about two inches (five
              centimeters). Ex. 1, col. 6:28-51.

              As shown in claim 1, the invention of the ‘209 Patent is directed to a children’s tub that

 provides for two seating orientations, one that is for bathing an infant when seated in one

 orientation, and a second for bathing a toddler when seated in a second orientation. Id. at col.

 1:36-51. Tubs of this type are sometimes referred to as multi-stage tubs, because they allow for

 children of different stages, e.g., infant and toddler, to grow with the product. A further feature of

 the claimed tub is that it is configured such that when multiple units of the tubs are stacked, they

 nest efficiently with one another so as so minimize shipping costs and to allow greater numbers

 of tubs to be displayed by the retailer in an allotted shelf space. Id. at col. 1:52-2:11.

              The commercial embodiment that TOMY contends is covered by the ‘209 Patent is called

 the Sure Comfort Deluxe tub, and has been sold since the early 2000’s. For ease of reference,

 this tub is referred to herein as the “TOMY Tub” despite it being initially sold by TOMY’s

 predecessor-in-interest, The First Years, Inc.

              Plaintiff/Counter-Defendant, Summer Infant (USA), Inc. (“Summer Infant”) is a direct

 competitor of TOMY for many infant products. One such area of direct competition is in infant

 bathing. Like the TOMY Tub, the Summer Infant’s Accused Product is also a children’s tub that



                                                        2
 34910116.1 05/22/2019
Case 1:17-cv-00549-MSM-PAS Document 34 Filed 05/22/19 Page 3 of 6 PageID #: 242




 allows for bathing an infant seated in one orientation, or a toddler seated in a second orientation.

 Also similar to the TOMY Tub, the Accused Product is configured such that when multiple units

 of the tubs are stacked, they nest efficiently and fit within the same shelf space as that of the

 TOMY Tub. After repeated failed attempts to sell earlier versions of its multi-stage tubs to Wal-

 Mart, Summer Infant engaged in a very aggressive project to design and manufacture a new tub

 to displace the TOMY Tub at Wal-Mart. The Accused Product was first sold by Summer Infant

 beginning in the fall of 2017.

              Soon after introduction of the Accused Product, TOMY sent Summer Infant a letter

 alleging that it was infringing the ‘209 Patent through its manufacturing, and sales of the

 Accused Product. Summer Infant responded to the letter from TOMY by filing a complaint for a

 declaratory judgment of patent non-infringement. Dkt. 1. TOMY answered the complaint and

 counterclaimed with allegations of willful patent infringement. Dkt. 8.

              Determining patent infringement is a two-step process. The first step is to determine the

 scope and meaning of the patent claims asserted, and the second step is to compare the properly

 construed claims to the allegedly infringing device. Cybor Corp. v. FAS Techs., Inc., 138 F.3d

 1448, 1454 (Fed. Cir. 1998) (en banc). This first step, aka claim construction, is an issue of law

 for the court. Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S.Ct. 831, 841 (2015).

              Claim terms must be given the ordinary and customary meaning that the term would have

 to a person of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir.

 2005) (en banc). A court is to look first and foremost to the "intrinsic evidence," which consists

 of the patent's claim language, the specification and written description, and the prosecution

 history, to determine the meaning of disputed claim terms. Phillips v. AWH Corp., 415 F.3d

 1303, 1311-17 (Fed. Cir. 2005) (en banc). A patentee is normally entitled to the full scope of its



                                                       3
 34910116.1 05/22/2019
Case 1:17-cv-00549-MSM-PAS Document 34 Filed 05/22/19 Page 4 of 6 PageID #: 243




 claim language, Home Diagnostics, Inc. v. LifeScan, Inc., 381 F.3d 1352, 1358 (Fed. Cir. 2004),

 and a departure from this general rule may be warranted only where the patentee either clearly

 sets forth a different definition of a claim term in the specification or disavows the full scope of

 the claim term during prosecution. See Thorner v. Sony Comput. Entm't Am. LLC,669 F.3d

 1362, 1365-66 (Fed. Cir. 2012). A patentee may also act as its own lexicographer by clearly

 setting forth a definition of a claim term or phrase in the intrinsic evidence. CCS Fitness, Inc. v.

 Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002).

              Per the Scheduling Order, the parties exchanged their claim construction positions

 regarding various claim terms. Exs. 2, 3. A table of the claim terms from the patent, and each

 party’s contentions as exchanged is provided below.

  Claim term/phrase at               TOMY’s Proposed Construction                Summer Infant’s
          issue                                                               Proposed Construction
 “Molded plastic body”   one piece plastic body formed from a mold           “Dictionary definition”
 “Seating surface(s)”    a surface that supports the posterior or            “Dictionary definition”
                         buttocks of the user when
                         seated
 “Distal edges joined at Distal edge: an area of a seating surface           “Dictionary definition”
 a bottom surface apex” situated furthest away from its respective
                         back rest.
                         Joined: connected either directly or
                         indirectly by an intervening structure.
                         Bottom surface apex: a high point of the
                         bottom surface of the body between the
                         seating surfaces.
                         Construction of overall limitation: areas of
                         the seating surfaces situated furthest away
                         from their respective back rests are
                         connected directly or indirectly by an
                         intervening structure at a high point of the
                         bottom surface of the body between the
                         seating surfaces
 “Nesting space          the difference in height between n tubs and         “Dictionary definition”
 differential less than  n+1 tubs is less than approximately two
 about two inches (five inches (five centimeters).
 centimeters)”



                                                      4
 34910116.1 05/22/2019
Case 1:17-cv-00549-MSM-PAS Document 34 Filed 05/22/19 Page 5 of 6 PageID #: 244




  Claim term/phrase at               TOMY’s Proposed Construction                     Summer Infant’s
          issue                                                                    Proposed Construction
 “Stacking factor less         the stacking factor is the result of the           “Dictionary definition”
 than about 20%”:              calculation of (Htwo tubs –Hsingle tub)/ Hsingle
                               tub)*100, which must be less than
                               approximately 20% (where H = height).
 “Wale”                        a ridge-like structure                             “Dictionary definition”

 TOMY’s proposed claim constructions should be adopted by this court. TOMY’s claim

 constructions are fully supported by the intrinsic evidence and are consistent with how persons of

 ordinary skill in the art would understand the claims. By contrast, Summer Infant merely takes

 the position that unidentified “dictionary definitions” are the proper construction. Summer

 Infant’s contentions are not claim constructions at all, and its reliance on purported dictionary

 definitions runs afoul of the established precedent on patent claim construction.

              Accordingly, TOMY’s claim constructions should be adopted by this Court.



 Dated: May 22, 2019                                 Respectfully submitted,

                                                     s/ Joseph M. Kuo
                                                     Joseph M. Kuo (admitted pro hac vice)
                                                     Illinois Bar No. 6216400
                                                     Saul Ewing Arnstein & Lehr, LLP
                                                     161 N. Clark Street, Suite 4200
                                                     Chicago, IL 60601
                                                     312-876-7151
                                                     Joseph.kuo@saul.com

                                                     Zachary W. Berk (R.I. Bar No. 7453)
                                                     Saul Ewing Arnstein & Lehr, LLP
                                                     131 Dartmouth Street, Suite 501
                                                     Boston, MA 02116
                                                     Zachary.berk@saul.com




                                                         5
 34910116.1 05/22/2019
Case 1:17-cv-00549-MSM-PAS Document 34 Filed 05/22/19 Page 6 of 6 PageID #: 245




                                      CERTIFICATE OF SERVICE

              I hereby certify that on May 22, 2019, a true copy of this document was send via the

 court’s electronic filing system to all counsel of record. In addition, a copy of this document was

 served on the following via electronic mail:



                                           Jeffrey K. Techentin (jtechentin@apslaw.com)
                                           Jaime Bachant (jbachant@apslaw.com)
                                           ADLER POLLOCK & SHEEHAN P.C.
                                           One Citizens Plaza, 8th Floor
                                           Providence, RI 02903


                                           s/ Joseph M. Kuo




                                                      6
 34910116.1 05/22/2019
